Springer, C. J.
The contention of the petitioner in this case is that the United States commissioner had no jurisdiction to try, sentence, and commit the petitioner, for the reason that he was not charged with the commission of a public offense within the jurisdiction of said commissioner’s court, and for the further reason that said commissioner had no jurisdiction to administer the provisions of the Laws of 1889, under which petitioner was tried and convicted, and also that the United States court for the Northern district of the Indian Territory acquired no jurisdiction on the appeal, and could not assume jurisdiction, nor acquire the same, by permitting the amendment to the complaint, which had *17spent its force when the said warrant was issued, and that the said district court could not have amended into jurisdiction, even if the trial was properly upon the complaint instead of upon the warrant. Therefore the petitioner complains that he is illegally restrained of his liberty by the United States marshal for said district. It is further stated in the papers that, since the trial and conviction in the United States court at Vinita, the warrant upon which petitioner was arrested has been lost, and cannot now be found with the papers in the case. It is, however, stated in the argument that the warrant was in the usual form, and that it charged the offense to have been committed in the Sixth commissioner’s district — the district in which the petitioner was tried by the United States commissioner. It is also conceded in the argument that the evidence before the commissioner and before the United States court was to the effect that the offense for which the petitioner was tried and convicted was committed in the Sixth commissioner’s district.
This court is of opinion that (the warrant upon which petitioner was arrested having charged the offense to have been committed in the Sixth commissioner’s district, and the proof having corresponded with that allegation) the commissioner had jurisdiction of the offense, and also that he had jurisdiction of the person ; and the proof showed that the allegation in the complaint as to the Fourth district was a clerical error. Hence the United States court, on appeal, had the same jurisdiction to hear and determine the case that the commissioner had, and the amendment to the original complaint which was allowed in the United States court was immaterial, and did not change the fact that the warrant npon which he was arrested charged the offense to have been committed in the Sixth district. The United *18States court therefore had jurisdiction of the offense and of the petitioner.
Retaxing Costs.
There is in the papers in the case an application to this court, by the attorneys for the petitioner, to retax the costs herein. This case coming up upon petition for habeas corpus, and not on appeal, this court has no power to retax costs in the court below. The only jurisdiction which this court has is to discharge or remand the prisoner. The court is of opinion that the United States court which tried this petitioner had jurisdiction of his person, and pf the offense with which he was charged, and that his conviction is in accordance with law. He is therefore remanded to the custody of the United States marshal for the Northern district of the Indian Territory.
Clayton and Townsend, JJ.. concur.